DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on May 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15, 17, 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al., US Patent No. 9,358,658 (patented June 7, 2016, hereinafter CHANG).

As per claim 1, CHANG teaches of a polishing pad for a chemical mechanical polishing apparatus (see fig. 1; and col. 1, lines 35-67: a polishing pad system for actively controlling polishing operations), comprising:
a polishing layer having a polishing surface (see col. 4, lines 3-30: a polishing layer in contact with the substrate);
a backing layer formed of a fluid-permeable material and having a lower surface configured to be secured to a platen (see col. 1, lines 43-46 and col. 3, lines 1-8: supporting the polishing pad on a platen) and an upper surface secured to the polishing layer (see fig. 1, and col. 4, lines 3-30 and col. 10, lines 11-19: the upper surface containing circuitry is secured to the polishing layer); and
a plurality of seals (i.e., considered by the examiner as being equivalent in structure and function to “rings” as noted in the cited art) including a first seal that circumferentially seals an edge of the backing layer (see col. 2, lines 1-7, col. 4, lines 31-57 and col. 10, lines 62-64: surrounding ring which seals an interface between the body and the platen, and circumferentially seals the edge) and a second seal that seals and separates the backing layer into a first region and a second region (see col. 7, lines 56-67 and col. 8, line 50 through col. 9, line 12: system contains concentric rings which act to define separate regions and channels)).

As per claim 2, CHANG teaches of the polishing pad of claim 1, wherein the backing layer has an open-cell structure (see fig. 4B and col. 7, lines 10-29: body includes a disc with a top and bottom surfaces, containing holes).

As per claim 3, CHANG teaches of the polishing pad of claim 2, wherein the backing layer comprises a polymer matrix having interconnected voids therein (see fig. 3B-3C, and col. 2, line 65 through col. 3: active matrix layer used in controlling the distribution of material, respective of voided, canceled or vacant sections).

As per claim 4, CHANG teaches of the polishing pad of claim 1, wherein at least some of the plurality of seals are provided by portions of the backing layer that are impregnated with a sealant material (see col. 7, lines 15-29: the rings are capable of sectioning off areas to facilitate the application of [fluid] flow through selected holes).

As per claim 6, CHANG teaches of the polishing pad of claim 1, wherein the first region surrounds the second region (see col. 7, lines 56-65 and col. 9, lines 1-25: concentric ring formations surrounding regions/groups of channels can contain sections that are surrounded or subsets of adjoining regions).

As per claim 7, CHANG teaches of the polishing pad of claim 6, wherein the first regions and second region are concentric (see col. 2, lines 25-36 and col. 4, lines 42-57: due to the concentric ring configurations, groups may be formed which are self-contained within other regions).

 	As per claim 8, CHANG teaches of a chemical mechanical polishing system, comprising:
a platen (see col. 2: the polishing pad is supported on the platen);
a polishing pad that includes:
a polishing layer having a polishing surface (see col. 4, lines 3-12: two-layer polishing pad with a polishing layer and backing layer); and
a backing layer formed of a fluid-permeable material and having a lower surface secured to the platen and an upper surface secured to the polishing layer (see col. 10, lines 11-19: backing layer defines the lower surface of the polishing pad, with the polishing layer in the upper portion);
a plurality of seals including a first seal that circumferentially seals an edge of the backing layer (see col. 2, lines 1-7, col. 4, lines 31-57 and col. 10, lines 62-64: surrounding ring which seals an interface between the body and the platen, and circumferentially seals the edge), and a second seal that seals and separates the backing layer into a first region and a second region (see col. 7, lines 56-67 and col. 8, line 50 through col. 9, line 12: system contains concentric rings which act to define separate regions and channels); and
a fluid source coupled to the backing layer to direct fluid into the first region and second region of the backing layer (see col. 1, lines 43-646 and col. 2, lines 17-36: controlling the pressurization of concentric zones/regions for varying the stiffness of the backing layer).

As per claim 9, CHANG teaches of the system of claim 8, wherein the fluid source is configured to independently control fluid flow into the first region and the second region (see col. 4, lines 31-57, col. 7, lines 56-67 and col. 8, line 50 through col. 9, line 12: system contains concentric rings which act to define separate regions and channels, wherein the predetermined areas can be sealed  from other areas and controlled and acted upon individually, respective of other regions).

As per claim 10, CHANG teaches of the system of claim 9, wherein the fluid source includes a plurality of independently controllable pumps (see col. 7, lines 15-20: a delivery system capable of controlling the pressurized flow of material through individual sections or hole configurations).

As per claim 11, CHANG teaches of the system of claim 8, comprising a plurality of passages that extend through the platen and a plurality of vents that permit fluid flow into the first region and second region from the plurality of passages (see col. 7, lines 10-29: a controller is capable of routing/channeling a controlled amount through predetermined hole configurations).

As per claim 12, CHANG teaches of the system of claim 11, wherein the plurality of vents project from the platen into the backing layer (see col. 8, lines 25-30: system consist of through-holes void of fluid flow to deflect the surface of the pad).

As per claim 13, CHANG teaches of the system of claim 11, wherein the plurality of vents of include a first multiplicity of vents in the first region and a second multiplicity of vents in the second region (see col. 8, lines 26-49: the inactive through holes are distributed amongst the platen, wherein application is inclusive in channel distribution during the flow of fluid, whereby acting as a ventilation resource).

As per claim 14, CHANG teaches of the system of claim 13, wherein the first multiplicity of vents are spaced at equidistant intervals within the first region and the second multiplicity of vents are spaced at  equidistant intervals within the second region (see fig. 4B and col. 7, lines 10-29 and 46-55 and col. 8, lines 331-45: disc with a top and bottom surfaces, containing holes which are equally spaced and fluid/vent application is applied based on predetermined controller grouping and fluid application).

As per claim 15, CHANG teaches of the system of claim 8, wherein at least some of the plurality of seals are provided by portions of the backing layer that are impregnated with a sealant material (see col. 8, lines 50-67: the pressure control system engages with segments of the ring, to create partial segments or discrete concentric rings, respective of defined channels).

As per claim 17, CHANG teaches of a method of controlling stiffness of a backing layer of a polishing pad in a chemical mechanical polishing system (see col. 10, lines 11-19: the polishing pad having a softer backing layer, effectively controlling pressure and distribution), comprising:
controlling flow of liquid into a first region of a fluid-permeable backing layer of the polishing pad (see col. 1, lines 43-646 and col. 2, lines 17-36: controlling the pressurization of concentric zones/regions for varying the stiffness of the backing layer); and
independently controlling flow of liquid into a second region of the backing layer that is separated from the first region by a seal (see col. 4, lines 31-57, col. 7, lines 56-67 and col. 8, line 50 through col. 9, line 12: system contains concentric rings which act to define separate regions and channels, wherein the predetermined areas can be sealed  from other areas and controlled and acted upon individually, respective of other regions).

As per claim 18, CHANG teaches of the method pad claim 17, wherein the backing layer has an open-cell structure (see fig. 4B and col. 7, lines 10-29: the disc contains top and bottom surfaces, wherein the backing layer contain equally spaced concentric holes).

As per claim 20, CHANG teaches of the method of claim 17, wherein controlling flow of liquid into the first region and second region comprise flowing liquid through vents that project from a platen into the backing layer (see col. 7, lines 10-29: a controller is capable of routing/channeling a controlled amount of liquid through predetermined hole configurations to the baking layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG in view of Duescher, US Patent Application Publication No. 2010/0003904 (published January 7, 2010, hereinafter DUESCHER).

As per claim 5, CHANG teaches of the polishing pad of claim 1, wherein at least some of the plurality of seals are attached to the backing layer and capable of sectioning groups and controlling the application of material (see above cited referenced sections).  However the reference fails to explicitly teach of seals provided  by crimped portions of the backing layer.  
	DUESCHER is directed to a method and apparatus for polishing wherein port hole inserts are bonded or crimped into the cover structures as a means for minimizing vacuum leakage (see par. 1205).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DUESCHER's system and method of using crimped backing, with CHANG's system and method of using folded backing, to minimize the loss of pressurized operations.	

As per claim 16, the combination of CHANG and DUESCHER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DUESCHER further teaches of the system of claim 8, wherein at least some of the plurality of seals are provided by crimped portions of the backing layer (see D-par. 1205: port hole inserts are bonded or crimped into the cover structures).

As per claim 19, CHANG teaches of the method of claim 17, wherein fluid is directed through a plurality of predetermined channels of the pressure controlled assembly (see above cited sections).  However, the reference fails to explicitly focus on a system and method wherein the liquid is water.
	DUESCHER also teaches of a method wherein pressured fluid is used during operations.  However, DUESCHER further focuses on using water as a fluid to take advantage of the cooling properties offered by the medium (see par. 1 and 3-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of DUESCHER's system and method of using water as a coolant, with CHANG's system and method of fluid as a pressurized medium during polishing, to capitalize on the cooling properties of the fluid when polishing at high speeds. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pierce et al., US Patent No. 5,287,663, focuses on polishing respective of the rigidity of the polishing layer, and Donohue et al., US Patent Application Publication No. 2006/0160478, teaches of a polishing pad and method which focuses on controlling fluid distribution during the polishing method.  The balance of references cited in the attached PTO Form-892 focus on a variety of systems and method used to optimize the process and environments supporting the polishing of substrates.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119